Citation Nr: 0906411	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  98-17 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 
and from November 1979 to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.  The 
Board remanded the claim in January 2004 and September 2006.  


FINDINGS OF FACT

1.  Department of Defense records confirm that the use of the 
herbicide Agent Orange at Fort Drum was confined to a period 
in 1959.

2.  The Veteran's service personnel records do not confirm 
that he was stationed at Fort Drum during either period of 
his service, both of which post-dated the use of herbicide on 
that base.  

3.  Service connection is in effect for hypertensive heart 
disease and scars of the thumb, toe, and eye.

4.  Diabetes mellitus was first manifested many years after 
the veteran's service and has not been medically related to 
his service, nor to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Diabetes mellitus is not proximately due to, or the 
result of, the veteran's service-connected heart and scars 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2002 and October 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the 2002 notice informed the Veteran 
of information and evidence necessary to substantiate the 
claim for service connection and of the relative burdens of 
VA and the Veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  The subsequent notice informed the Veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the March 2007 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
The Veteran has been medically evaluated and a medical 
opinion has been sought in conjunction with his claim.  The 
duty to assist has been fulfilled.

Service Connection

The Veteran has advanced several theories of entitlement to 
service connection for his diabetes mellitus, the diagnosis 
of which has been established by medical evidence.  See VA 
examination, March 2004.  His primary theory is that he was 
exposed in service to the herbicide Agent Orange.  He then 
relies on 38 C.F.R. §§ 3.307, 3.309 (2008), which provide for 
presumptive service connection for diabetes mellitus when a 
veteran has been exposed to an herbicide agent during active 
military, naval, or air service.  

Those provisions provide a presumption of exposure for 
certain veterans who served in the Republic of Vietnam.  This 
Veteran, however, does not have, nor does he allege, such 
service; instead, he states that his exposure was while 
stationed at Fort Drum, New York, where he believed the 
herbicide was stored.  Notably, he does not allege using the 
agent or otherwise coming in contact with it.  Without 
service in Vietnam, there is no presumption of exposure; 
instead, it is a fact on which evidence must be submitted.

In support of his claim, the Veteran submitted VA Agent 
Orange Review pamphlet, Vol. 17, No. 3, from July 2001, which 
he has interpreted as saying that all veterans stationed at 
Fort Drum at any time were exposed to Agent Orange.  A review 
of that pamphlet, however, shows that the Secretary of VA was 
discussing the use of herbicides in Vietnam, while also 
recognizing that "there may be other instances where U.S. 
servicemembers may have been exposed to Agent Orange or 
related herbicides containing dioxin contaminants, including 
certain veterans who served at Fort Drum..." (emphasis added).  
This falls short of the blanket inclusion of all veterans 
ever to have served at that location posited by the Veteran 
in this case.

At the request of VA, the Department of Defense released a 
detailed report on herbicide use outside of Vietnam.  That 
report confirms that Agent Orange was used once at Fort Drum, 
in 1959, when thirteen drums were sprayed on four square 
miles from a helicopter spray device.  This predates the 
Veteran's service in this case, which has been confirmed as 
encompassing a period from June 1976 to December 1989.  He 
has submitted no other evidence regarding his alleged 
exposure.  As his exposure is unconfirmed, the presumption 
for service connection for diabetes mellitus on that basis is 
not warranted.

Although the presumption is not applicable in this case, 
direct service connection may nevertheless be established by 
demonstrating that the disease was in fact "incurred" 
during service by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The outpatient clinical records show that in October 1998, 
the Veteran sought treatment for excessive passage of urine 
(polyuria), excessive thirst (polydipsia), and weight loss of 
approximately 20 pounds in one week.  His history of high 
blood pressure was noted.  Based on his symptoms and 
laboratory testing, a diagnosis of diabetes mellitus type 2, 
"de novo" or new, was rendered.  Subsequent treatment 
records show continued treatment for the disorder. 

The next question is whether there is evidence of symptoms or 
treatment in service which can be attributed to the current 
diagnosis.  A review of the service treatment records is 
negative for such evidence.  At no point does the Veteran 
report exposure to herbicides or other chemicals.  Nor does 
he present with complaints or treatment for any symptoms 
commonly associated with diabetes.  Routine examinations in 
September 1982, August 1984, and June 1986, as well as his 
pre-separation examination in May 1989, all included blood 
work, which revealed no albumin or sugar in the urine, and 
normal glucose levels.  The Veteran denied significant, 
unexplained weight loss at these exams and generally reported 
himself to be in good health.  In short, there is no evidence 
of an in-service incurrence.  

Regardless of the lack of in-service event or symptomatology, 
the Veteran submitted two private medical opinions attempting 
to establish a nexus between his diabetes mellitus and his 
service.  In September 2005, a private endocrinologist wrote 
that while it could not be said that his diabetes originated 
in service, stressful situations in the military that produce 
high anxiety and fear can play a role in affecting adherence 
to a medical regime and dietary compliance.  A May 2008 
physician's opinion essentially repeated this finding.  

These statements do not support a nexus to service.  They 
essentially say that the stress of the Veteran's military 
life could have kept him from complying with his diabetes 
medication and diet restrictions.  Given the timing of the 
Veteran's diagnosis, however, this is an illogical statement.  
The Veteran separated from service in 1989.  His initial 
diagnosis and treatment for the disease did not occur until 
1998.  Thus, any stress he experienced during his military 
service predated his diagnosis and subsequent treatment for 
the disease by nearly ten years, and as such logically could 
not have had any effect on that treatment.  The remaining 
evidence fails to even suggest a nexus to service.  On this 
evidence, direct service connection is not warranted.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Diabetes mellitus is listed as a chronic 
disease.  As explained above, the Veteran separated from 
service in December 1989.  The post-service medical evidence 
includes VA outpatient clinical records dated from January 
1990 to May 2005.  Also of record are private medical records 
from April 2002 to July 2003.  These demonstrate that the 
earliest documented diagnosis of diabetes mellitus was in 
October 1998.  As this is beyond the one year presumptive 
period, service connection under this provision is not 
warranted. 

The Veteran and his representative also have alleged that his 
diabetes mellitus is secondary to a service-connected 
disability.  While the Veteran has spoken to his heart 
disease, his representative also refers to a connection to 
his psychiatric condition.  The record shows that service 
connection for hypertensive heart disease has been in effect 
since May 1993.  Effective in February 2000, a total 100 
percent rating was assigned.  Service connection is not in 
effect, however, for a psychiatric disability.  See September 
2006 Board decision, denying service connection for the same.  
Accordingly, no further discussion of such a link is 
necessary.  Additionally, the Veteran has not argued, nor 
does the evidence suggest, that his service-connected scars 
are at all related to his current disability.  They will be 
discussed no further.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran underwent a VA examination in March 2004, which 
was set to determine the likely etiology of his diabetes 
mellitus.  After reviewing the claims file, the examiner 
opined that his diabetes was not due to his service-connected 
heart disability.  No rationale for the opinion, however, was 
offered.  Without such a stated reasoning, this opinion is of 
little probative value.

The Veteran submitted a private endocrinologist's opinion in 
September 2005.  The specialist noted the onset of the 
Veteran's diabetes mellitus to be in approximately 1994.  He 
also noted that his first treatment of the Veteran was in 
2001, at which time he presented with uncontrolled diabetes.  
The physician explained that diabetes mellitus is a condition 
characterized by insulin resistance, and that this type of 
diabetes has a strong genetic disposition, typically with 
onset in later life.  He further stated, however, that it was 
"associated to Dyslipidemia, Hypertension, and 
cardiovascular disease."  The physician offered no pertinent 
rationale for this association.  Instead, he essentially 
linked the Veteran's diabetes to "stressful situations" and 
"anxiety and fear," which can play a role in adherence to 
medical therapy and dietary compliance.  

As discussed above, service connection is not in effect for a 
psychiatric disorder manifested by reactions to stress, 
anxiety, or fear.  Thus, any link to those condition is 
irrelevant to this decision.  While the private 
endocrinologist stated that the Veteran's diabetes mellitus 
was "associated to" hypertension and cardiovascular 
disease, he provided no medical basis for that conclusion.  
The opinion, therefore, carries little probative weight. 

A May 2008 private opinion further discussed the effects of 
stress on the Veteran's diabetes, and then went into detail 
regarding the Veteran's essential hypertension, though not 
his service-connected hypertensive heart disease.  The 
physician concluded only that diabetes was a risk factor for 
cardiac problems and that it affects his cardiovascular 
condition.  The physician did not determine, however, whether 
the reverse was true, specifically if the Veteran's service-
connected heart disease affected his diabetes mellitus. 

Given the state of the medical evidence to this point, the 
Board sought an expert medical opinion to determine whether 
there was any relation between the Veteran's service-
connected hypertensive vascular disease and his diabetes 
mellitus.  In November 2008, the Chief of the Endocrine 
Department at a non-involved VA Medical Center reviewed the 
claims file.  He also reviewed medical literature on the 
topic at hand.  He was unable to find any peer-reviewed, 
published studies that established that hypertensive vascular 
disease causes or directly aggravates diabetes mellitus.  He 
explained that while many diseases may be correlated and 
associated with other medical conditions, there is no data 
supporting a relationship in this Veteran's case.  

This opinion is credible in that it was offered by a 
competent medical professional and was based on all of the 
relevant facts of the case.  The specialist offered a 
rationale for his opinion.  It is not contradicted by the 
available medical evidence.  Absent evidence to the contrary, 
the Board is not in a position to further question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In sum, these opinions do not demonstrate that the Veteran's 
service-connected heart disease has caused or aggravated his 
non-service-connected diabetes mellitus.  Thus, it cannot be 
said that his diabetes mellitus is proximately due to, or the 
result of, his service-connected disability.  As such, 
secondary service connection is not warranted.  

The Veteran has put forth several theories of entitlement to 
service connection for diabetes mellitus.  The competent and 
credible evidence, however, does not support those theories.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection must be denied. 


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


